Case 1:20-cv-25311-DPG Document 4 Entered on FLSD Docket 01/13/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No.: 20-cv-25311-GAYLES

 ROCHELLE DRIESSEN,

                 Plaintiff,
 v.

 MIAMI-DADE COUNTY SCHOOL
 BOARD,

             Defendant,
 ______________________________/

                                    ORDER DISMISSING CASE

         THIS CAUSE comes before the Court on a sua sponte review of the record. Plaintiff,

 appearing pro se, filed this action on December 30, 2020 [ECF No. 1]. Plaintiff also filed a

 Motion for Leave to Proceed in Forma Pauperis [ECF No. 3]. Because Plaintiff has moved to

 proceed in forma pauperis, the screening provisions of the Prison Litigation Reform Act, 28

 U.S.C. § 1915(e), are applicable. Pursuant to that statute, the court is permitted to dismiss a suit

 “any time [] the court determines that . . . (B) the action or appeal (i) is frivolous or malicious; (ii)

 fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

 defendant who is immune from such relief.” Id. § 1915(e)(2).

         The standards governing dismissals for failure to state a claim under § 1915(e)(2)(B)(ii)

 are the same as those governing dismissals under Federal Rule of Civil Procedure 12(b)(6). Alba

 v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). To state a claim for relief, a pleading must

 contain “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short

 and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand

 for the relief sought.” Fed. R. Civ. P. 8. To survive a motion to dismiss, a claim “must contain
Case 1:20-cv-25311-DPG Document 4 Entered on FLSD Docket 01/13/2021 Page 2 of 4




 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)).

          Independent of its duty under Section 1915(e) to evaluate the claim of a party proceeding

 in forma pauperis, the Court is obligated to consider sua sponte whether a claim falls within its

 subject matter jurisdiction and dismiss the claim if it finds subject matter jurisdiction to be lacking.

 Gonzalez v. Thaler, 565 U.S. 134, 141 (2012); see also Dutta-Roy v. Fain, No. 14-0280, 2014

 WL 1795205, at *2 (N.D. Ga. May 5, 2014); accord Fed. R. Civ. P. 12(h)(3).

          In her Complaint, Plaintiff alleges that Defendant defamed her during a state court pro-

 ceeding when Defendant asked the Eleventh Judicial Circuit in and for Miami-Dade County, Flor-

 ida (the “State Court”) to find her a vexatious litigant based on the rulings in dozens of federal

 court cases. 1 Plaintiff asserts that, based on Defendant’s request, the State Court entered a judg-

 ment designating her a vexatious litigant. 2

          Plaintiff appears to allege that, in informing the State Court of her history of frivolous and

 vexatious litigation, Defendant defamed her. Plaintiff cites, as a basis for this Court’s jurisdiction,

 28 U.S.C. § 4101, a federal statute setting forth the definition of “Defamation” as it relates to

 registration of Foreign Defamation Judgments. Plaintiff seeks $200,000 in monetary damages as

 well as an injunction prohibiting Defendant from referencing the list of Plaintiff’s prior, frivolous

 federal court lawsuits.




 1 Plaintiff has filed dozens of frivolous actions in this Court. See Driessen v. Holocaust Claim Processing Ctr., Case
 No. 20-CV-24935-UU, ECF No.4, n.1 (listing the frivolous actions Plaintiff has filed in the Southern District of Flor-
 ida).
 2 The Florida Third District Court of Appeal affirmed the State Court’s judgment. The Florida Supreme Court de-
 clined to review the appeal.



                                                           2
Case 1:20-cv-25311-DPG Document 4 Entered on FLSD Docket 01/13/2021 Page 3 of 4




        Based on the allegations in Plaintiff’s Complaint, it does not appear that the Court has

 subject matter jurisdiction over Plaintiff’s claims. Despite citing an inapposite federal statute,

 Plaintiff raises only a state law claim of defamation against Defendant. As a result, the Court has

 no federal question jurisdiction under 28 U.S.C. § 1331. Moreover, it appears that diversity is

 lacking between Plaintiff and Defendant such that this Court has no diversity jurisdiction under 28

 U.S.C. § 1332. Accordingly, this action must be dismissed for lack of subject matter jurisdiction.

        In addition, the Court finds that the Rooker–Feldman doctrine bars the Court’s exercise of

 jurisdiction over this action. “The Rooker–Feldman doctrine makes clear that federal district courts

 cannot review state court final judgments because that task is reserved for state appellate courts

 or, as a last resort, the United States Supreme Court.” Casale v. Tillman, 558 F.3d 1258, 1260

 (11th Cir. 2009) (per curiam). The doctrine “is confined to cases of the kind from which the doc-

 trine acquired its name: cases brought by state-court losers complaining of injuries caused by state-

 court judgments rendered before the district court proceedings commenced and inviting district court

 review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

 280, 284 (2005). The doctrine bars federal claims raised in the state court and claims “inextricably

 intertwined” with the state court’s judgment. See District of Columbia Court of Appeals v. Feld-

 man, 460 U.S. 462, 482 n.16 (1932). “A claim is inextricably intertwined if it would effectively

 nullify the state court judgment or it succeeds only to the extent that the state court wrongly decided

 the issues.” Casale, 558 F.3d at 1260 (internal citations and quotations omitted).

        Here, Plaintiff appears to ask this Court to find that the State Court wrongly decided the

 issues. Indeed, any ruling from this Court regarding Defendant’s purported defamation of Plaintiff

 is inextricably intertwined with the State Court’s judgment finding Plaintiff a vexatious litigant.

 As a result, the Rooker-Feldman doctrine bars this Court’s review of Plaintiff’s claims.




                                                   3
Case 1:20-cv-25311-DPG Document 4 Entered on FLSD Docket 01/13/2021 Page 4 of 4




        Based on the foregoing, it is

        ORDERED AND ADJUDGED that this action is DISMISSED without prejudice for

 lack of subject matter jurisdiction. This action is CLOSED for administrative purposes and all

 pending motions are DENIED as MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 13th day of January, 2021.




                                                   ________________________________
                                                   DARRIN P. GAYLES
                                                   UNITED STATES DISTRICT JUDGE




                                               4
